Citation Nr: 1538260	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  06-03 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for left shoulder tendonitis.

2.  Entitlement to a disability rating in excess of 30 percent for depressive disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to December 1994, to include service in Southwest Asia during Operation Desert Shield/Desert Storm.

This matter initially came before the Board of Veterans' Appeals  (Board) on appeal from November 2004 and October 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran appeared at the RO and testified at a Travel Board hearing held in March 2008 before a Veterans Law Judge (VLJ).  A transcript of that hearing has been made a part of the record.  The Board notes that the VLJ who held the March 2008 hearing is no longer working at the Board.  The Veteran was offered another opportunity to testify before a different VLJ, but declined that opportunity in a January 2013 letter.

The Board denied the Veteran's left shoulder, depression and TDIU claims in a July 2013 decision.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (the Court).  In a March 2014 Order, the Court granted the parties' Joint Motion for Partial Remand and vacated the Board's July 2013 determinations as to his left shoulder, depression and TDIU claims.  These issues have been remanded to the Board for further appellate review.  

Of particular importance, the Joint Motion for Partial Remand specified that VA must obtain certain medical records that were not on file at the time of the Board's July 2013 decision pertaining to treatment the Veteran received for his shoulder disability and for depression.  In June 2015, the Veteran's attorney contacted the Board and submitted the records referred to in the Joint Motion.  The Veteran's attorney waived consideration of this evidence by the AOJ in the first instance.  
The Board adds that it referred an issue to the RO in a prior August 2008 decision.  It is unclear at this time whether the AOJ has taken action on this matter.  

The issue(s) of entitlement to a disability rating in excess of 30 percent for depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2015 letter, the Veteran's attorney submitted a letter to the Board specifically indicating that the Veteran wishes to withdraw his claim of entitlement to a schedular rating greater than 20 percent for left shoulder tendonitis.

2.  The Veteran meets the schedular requirements for TDIU.

3.  The Veteran submitted an application for TDIU (VA Form 21-8940) in December 2004, indicating he last worked as a heating and air conditioning technician for 40 hours per week until February 2004.

4.  The Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the Veteran's Substantive Appeal have been met as to his increased rating claim for left shoulder tendonitis.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b) (2015).

2.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §3.159 (2015).  As discussed below, the Veteran has withdrawn his claim for a higher evaluation for his left shoulder tendonitis, and the Board will dismiss the appeal herein.  Any failures to comply with the duties to notify or assist with respect to the Veteran's left shoulder claim are therefore rendered moot.  To the extent that there may be any deficiency of notice or assistance with respect to the Veteran's claim for TDIU, there is no prejudice to the Veteran in proceeding with adjudication given the favorable nature of the Board's decision.

Withdrawn appeal

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2015).

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2015).  

As noted above, the Veteran perfected an appeal of his increased rating claim for left shoulder tendonitis.  In a June 2015 letter, the Veteran and his representative specifically indicated a desire to withdraw this claim from appellate status.  

The Board finds that the Veteran's withdrawal request qualifies as a valid withdrawal of the above-referenced perfected issue on appeal.  See 38 C.F.R. § 20.204.  Accordingly, there remains no allegation of error of fact or law for appellate consideration as to the issue of entitlement to a disability rating in excess of 20 percent for left shoulder tendonitis, and it is dismissed.

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2015).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  See 38 C.F.R. § 4.16(b).

A veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

In order for a veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from nonservice-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran in this case is service-connected for obstructive sleep apnea, rated 50 percent disabling; fibromyalgia, rated 40 percent disabling; depressive disorder, rated 30 percent disabling; gastroesophageal reflux disease (GERD) with irritable bowel syndrome (IBS), rated 30 percent disabling; migraine headaches, rated 30 percent disabling; left shoulder tendonitis, rated 20 percent disabling; chronic low back strain, rated 10 percent disabling; chronic rhinitis, rated 10 percent disabling; and hypertension, rated 10 percent disabling.  He has a combined rating of 100 percent, effective February 1, 2012.  

Notably, a review of the Veteran's history of combined evaluations for compensation show the following:

0% from 12/13/1994
50% from 05/23/2000
100% from 12/23/2000
100% from 02/21/2001
70% from 03/01/2001
80% from 07/08/2003
90% from 02/17/2005
100% from 02/01/2012.

The Veteran did not have a singular disability rated 60 percent or greater prior to December 23, 2000.  However, December 23, 2000 marks the first date upon which the Veteran had at least one disability rated 40 percent or higher (sleep apnea) and a combined rating of 70 percent or more.  As such, the Veteran met the threshold rating criteria for TDIU under 38 C.F.R. § 4.16(a) as of December 23, 2000, well before he filed his TDIU claim and stopped working.  Because the Veteran meets the schedular criteria for TDIU for the entire period under review, consideration of whether referral to the Director, Compensation Service for extra-schedular consideration is not necessary, as referral is only available for those TDIU claims that do not meet the percentage standard set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).

Accordingly, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation because of his service-connected disabilities.

As noted above, the Board denied entitlement to TDIU in a July 2013 decision.  The Court vacated this decision, in part, because both the Veteran and the Secretary agreed in a Joint Motion for Remand that the Board failed to discuss the effects of service-connected fibromyalgia on the Veteran's employability, both individually and in conjunction with his other service-connected disabilities.  

After reviewing the record, to include all medical evidence pertaining to the Veteran's fibromyalgia, as well as additional medical evidence recently submitted by the Veteran's attorney, the Board resolves all doubt in the Veteran's favor and finds that TDIU is in fact warranted.

Outside of an internship lasting 4.5 months, the Veteran has not been employed since 2004.  See the February 2012 VA psychiatric examination, at 5; see also the Veteran's December 2004 VA Form 21-8940 (indicating that he worked 40 hours until February 2004).  His work experience includes truck driving, and working in heating and air conditioning (HVAC) maintenance.  Although the Veteran has taken several courses to gain more expertise, and has performed well in those courses, he has not secured gainful employment for over a decade.

The medical evidence of record (at this time) demonstrates that not one of the Veteran's service-connected disabilities is so severe as to cause him to be unable to secure or follow a substantially gainful occupation.  However, when assessed in combination, the Board finds that weight of the evidence supports a grant of TDIU.

VA examiners in February 2012 pertinently found that the Veteran's sinus, GERD, hypertension and sleep apnea disabilities do not impact his ability to work.  

With respect to depression, a February 2012 examiner determined that such does not render him unable to obtain or maintain substantially gainful employment, although depression did cause decreased interest, energy, motivation, work efficiency, and problems with concentration and procrastination.
With respect to his lumbar spine disability, a February 2012 examiner determined that his symptoms would limit the Veteran to sedentary work.

With respect to his shoulder disability, a February 2012 examiner determined that his symptoms would restrict him from a job that required lifting above 10 pounds or repetitive activity above his head.  

With respect to his headache disability, a February 2012 examiner determined that such would limit him to a job that allowed for infrequent time off as needed for headaches.  Notably, the Veteran reported experiencing prostrating headaches more frequently than once per month.  Although the February 2012 examiner pointed out that the Veteran has only missed one day of school due to headaches within the past 12 months, a September 2013 VA examiner pertinently noted that the Veteran would be unable to work about once per month due to severe headache pain.

With respect to his IBS, a February 2012 examiner determined that the Veteran would require a job that allows for infrequent days off as needed for severe exacerbations of his IBS, and access to a bathroom with breaks as needed for loose stools.  The Veteran reported that he experienced 5 exacerbations of IBS in the past 12 months where his episodes were so bad he could not even leave the house because he was using the bathroom so frequently.

With respect to his fibromyalgia, a February 2012 examiner determined that the Veteran would need intermittent time off at work as needed for muscle pain.  His symptoms include constant or nearly constant widespread muscle pain, stiffness, and fatigue.  

Summarizing these medical assessments, it appears that if the Veteran is able to secure and follow a substantially gainful occupation, such employment must be wholly sedentary in nature, would not require lifting anything over 10 pounds, but  would allow for the Veteran to take days off or breaks whenever he experiences prostrating headaches, exacerbations of his IBS, or muscle pain and stiffness from fibromyalgia, all of which may occur on different days, multiple times a year.  The Veteran must attain this work with a truck driving and HVAC maintenance background, while suffering from decreased motivation, interest, energy, efficiency, with problems with concentration and procrastination due to depression.  The Board is hard pressed to think of an viable employment option that would satisfy each of these limitations or requirements.  

Significantly, in June 2015, the Veteran's attorney filed a letter from Dr. P.C. dated in April 2015 assessing the overall impact the Veteran's service-connected disabilities have on his employability.  Upon review of the Veteran's prior work history and the key medical evidence on file, Dr. P.C. pertinently indicated the following:

Given [the Veteran's] physical ailments including fibromyalgia, chronic headaches, obstructive sleep apnea and severe left shoulder tendonitis in conjunction with his major depressive disorder and debilitating anxiety, it is my medical opinion that [the Veteran] would be unemployable in either a manual or sedentary job.  Despite multiple attempts at vocational rehabilitation, [the Veteran's] service connected disabilities as a whole prevent him from working in any substantive manner. . . .  [The Veteran] has effectively been unable to work in a meaningful capacity in the last fifteen years.

See the April 6, 2015 letter from Dr. P.C. 

Dr. P.C.'s medical opinion is the only opinion of record that takes into account the combined effect the Veteran's service-connected disabilities have on his ability to secure and follow substantially gainful employment, and the Board finds the opinion to be highly probative.

Although the Board recognizes that the Veteran has performed well in school and has worked with VA to obtain training and potential employment opportunities through the Vocational Rehabilitation Program, success in educational training does not equate to a demonstration of an ability to secure and follow a substantially gainful occupation.  Dr. P.C. observed of the Veteran that "[a]lthough he has attempted to work since 2004 through a vocational rehabilitation program, his service-connected disabilities caused significant impairments in his ability to perform the physical labor required, and he was only able to obtain one, temporary position in HVAC throughout his entire tenure in vocational rehabilitation."  

In light of the limitations each service-connected disability has on the Veteran's ability to secure and follow a gainful occupation, coupled with the favorable medical opinion evidence recently submitted by the Veteran's attorney which takes into account the combined effects of the Veteran's disabilities on employability, the Board resolves all doubt in the Veteran's favor and concludes that TDIU is in fact warranted.  

The Board recognizes that the Veteran's attorney has argued that TDIU should be made effective from July 8, 2003, to the point in time the Veteran's combined schedular rating reached 100 percent in February 2012.  The Board does not assign an effective date for an award of TDIU in the first instance; rather, in promulgating the grant of TDIU, the AOJ will assign an effective date for the award.  The Board notes in passing however that although the Veteran became eligible for TDIU on a schedular basis in 2000, he himself indicated on his December 2004 VA Form 21-8940 that he worked a full time job as a heating and air condition technician until February 2004.  Should the Veteran disagree with this assigned effective date, he may initiate an appeal.  


ORDER

The appeal of entitlement to a disability rating in excess of 20 percent for left shoulder tendonitis is dismissed.

Entitlement to TDIU is granted, subject to the controlling regulations governing monetary awards.





REMAND

VA last evaluated the Veteran's service-connected depression in February 2012.  In recent correspondence, the Veteran's attorney has suggested that the Veteran's depression has worsened in severity.  Although the February 2012 VA examiner characterized the Veteran's depression as "mild" to "moderate" in severity, as "stable," and as having little effect on his employability, in June 2015 the Veteran's attorney submitted a statement indicating that the Veteran's psychiatric symptoms were now "severe," warranting a 70 percent rating for occupational and social impairment due to symptoms such as difficulty in adapting to stressful circumstances including a work or work-like setting.  See a June 26, 2015 letter from the Veteran's attorney.  Significantly, with this correspondence, the Veteran's attorney submitted a letter from Dr. P.C., who noted that the Veteran has "reported difficulty in adapting to work environments" and "suffers from debilitating anxiety regarding his failure to secure gainful employment."  See the April 6, 2015 letter from Dr. P.C.  

Although new VA examinations are not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)). In this case, the Board finds that an updated medical examination assessing the current severity of the Veteran's service-connected depression is necessary to adequately decide his claim for a rating higher than 30 percent.  Indeed, the Veteran is competent to attest to his worsened symptomatology, to include increased anxiety and problems adapting to stress, and he has submitted medical evidence suggestive of worsened symptomatology.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination to assess the nature and severity of his depressive disorder.  The entire record must be reviewed by the examiner in conjunction with the examination, and any tests or studies deemed necessary should be completed.  All pertinent symptoms and related impairment should be described in detail.

2. Then, readjudicate the Veteran's appeal.  If the benefit sought on appeal is denied, in whole or in part, provide the Veteran and his attorney with a Supplemental Statement of the Case.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


